Appeal from a decision and award of the Workmen’s Compensation Board. Claimant was employed as a press operator in 1936 and 1947, and as an inspector in 1950, in the plant of the employer at which malleable iron castings were manufactured. In 1956 surgery was performed for the correction of a ruptured intervertebral disc and disc protrusion. The Workmen’s Compensation Board has attributed this condition as_ follows: 50% to an industrial accident in 1936 which has been charged to the Fund for Reopened Cases; and 25% each to two industrial accidents in 1947 and 1950, which have been charged to the employer. The employer and carrier appeal from the finding *683of accidental association of the 1947 and 1950 incidents. We are of opinion the award in this respect is supported by substantial evidence. There is proof to suggest that although claimant was injured in 1936, he then lost no time for which compensation was paid; and he continued to do heavy work. Claimant described the 1947 “ accident ” as occurring while he was manually moving heavy dies and “started to get pain * * * which continued and got worse”. Claimant was disabled immediately after this for 18 days and a claim for compensation for this as an accident was paid without contest. Claimant himself testified that, of several incidents to his back, this “ was the worst one I think ”, In 1950 while inspecting eastings he 'bent over to pick up a casting and “ got a sharp pain ” in his back. There is medical opinion by the surgeon who operated on claimant that the 1947 and 1950 accidents “ aggravated or exacerbated ” the pre-existing condition. There is also medical opinion the other way, but it seems open to doubt that it took into consideration fully the claimant’s own description of the 1947 and 1950 incidents. In any case, the issue seems to us to be factual. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present—Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.